Citation Nr: 1123316	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  07-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a thoracolumbar spine disability, to include degenerative disc disease (DDD), disc bulges, and spondylolisthesis (also claimed as neural foramina narrowing bilaterally at L5-S1 and wedging of L1 and scoliosis).

2.  Entitlement to an initial disability rating in excess of 20 percent for chondromalacia patella, right knee (limitation of extension), (claimed as extreme hypersensitivity disorder of the right knee).

3.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia, right knee (painful motion), (claimed as extreme hypersensitivity disorder of the right knee).

4.  Entitlement to service connection for radicular symptoms of DDD, disc bulges, and spondylolisthesis of the thoracolumbar spine.


5.  Entitlement to service connection for absence of right peroneal and left sural sensory responses (claimed as bilateral heel numbness; also claimed as muscle atrophy of the extensor digitum brevis (EDB) muscle bilaterally; also claimed as absence of right sural sensory response).

6.  Entitlement to service connection for acid reflux disease.

7.  Entitlement to service connection for irritable bowel syndrome (IBS).

8.  Entitlement to service connection for gastritis.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T. S.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from May 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the appellant's claims of entitlement to service connection for: DDD, disc bulges, and spondylolisthesis of the thoracolumbar spine [assigning a 20 percent disability rating, effective March 23, 2005]; chondromalacia patella, right knee (limitation of motion) [assigning a 20 percent disability rating, effective March 23, 2005]; and chondromalacia patella, right knee (painful motion) [assigning a 10 percent disability rating, effective March 23, 2005].  The August 2005 rating decision also denied entitlement to service connection for: radicular symptoms of DDD, disc bulges, and spondylolisthesis; absence of right peroneal and left sural sensory responses; acid reflux disease; IBS; and gastritis.  The appellant submitted a notice of disagreement with these determinations in August 2006, and timely perfected his appeal in September 2007.

The appellant testified before a Decision Review Officer in January 2010.  In November 2010, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing.  Transcripts of these proceedings have been associated with the appellant's VA claims file.

The Board notes that the appellant has alleged inability to retain employment due to his service-connected right knee disabilities and his back disabilities.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).



All of the aforementioned issues, but for the appellant's claim of entitlement to service connection for gastritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant currently suffers from gastritis that is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

Gastritis was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter dated in June 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  A notice letter dated in March 2006 informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in March 2006, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, a statement of the case (SOC) was issued in July 2007, and a supplemental SOC was issued in October 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the appellant participated in a VA examination in August 2005 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that he currently suffers from gastritis that is the result of his time in active duty service.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

Initially, the Board notes that review of the appellant's service treatment records reveals that in February 2005, he was seen with complaints of abdominal and stomach pain.  A computed tomography (CT) scan indicated no abnormal abdominal pathology.  See Service Treatment Record, CT Scan, February 22, 2005.  The appellant later underwent an esophagogastroduodenoscopy, the post-operative results of which, were antral gastritis.  See Service Treatment Record, Operative Report, February 28, 2005.  There is no further mention of gastritis in the appellant's service treatment records.  As such, the appellant has met element (2), in-service disease or injury, of Shedden.  See Shedden, supra.

Unfortunately, however, there is no evidence that the appellant currently suffers from gastritis.  The appellant was afforded a VA examination in August 2005, which indicated that upon physical examination, the appellant's abdomen was soft and there was some mild tenderness over the left lateral abdomen without rebound.  There were no abnormal masses, no abnormal bowel sounds, and the peripheral pulses were intact.  The VA examiner opined that there was documentation of gastritis or gastroesophageal reflux treatment with Ranitidine, but the appellant did not describe any current symptoms, stating that those symptoms had gone away with the use of Librax.  See VA Examination Report, August 3, 2005.

There is no further mention of gastritis in the appellant's subsequent treatment records.  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosed gastritis, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The only evidence in support of the appellant's claim consists of lay statements, alleging that he currently suffers from gastritis as a result of his time in service.  The Board acknowledges that the appellant is competent to give evidence about what he experiences; for example, he is competent to discuss any abdominal pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board is certainly aware that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  However, the Board finds that the appellant's lay statements in the present case are outweighed by the negative post-service treatment records, the negative VA medical opinion, and the negative VA treatment records.

Although the appellant has established that he was diagnosed with gastritis in service, the evidence of record does not support a finding that he continues to suffer from this condition.  The appellant's claim fails on the basis of element (1), current diagnosis, under Shedden.  See Shedden, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for gastritis is denied.




REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development, to include VA examinations, is necessary prior to the adjudication of the appellant's remaining claims.

A.  Spine Disabilities

The appellant is presently service-connected for DDD, disc bulges, and spondylolisthesis of the thoracolumbar spine (also claimed as neural foramina narrowed bilaterally at L5-S1 and wedging of L1 and scoliosis), rated as 20 percent disabling.  He also claims that he currently suffers from radicular symptoms associated therewith.

The appellant was last examined in August 2005.  At that time, there was no evidence that the appellant's suffered from radiculopathy associated with his other spinal disabilities.  See VA Examination Report, August 3, 2005.  However, in August 2009, the appellant participated in a neurological consultation, which indicated that he suffered from back spasms and experienced radicular symptoms.  See VA Treatment Record, August 24, 2009.  The appellant was scheduled for a VA examination to determine the current level of his spinal disabilities in February 2010, to which he failed to report.  During his November 2010 Travel Board hearing, the appellant indicated that he would report to a new VA examination.  See Travel Board hearing transcript generally.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010). Based upon the evidence of record, to include the appellant's present complaints of increased back pain and radiating pain down both legs, the Board finds that a new VA examination must be performed in order to determine the present level of his disabilities of the spine.
B.  Right Knee Disabilities

During his November 2010 Travel Board hearing, the appellant stated that he had undergone two arthroscopies for his right knee, was in constant pain, and unable to walk, requiring the use of a wheelchair.  See Travel Board Hearing Transcript, pp. 12 - 13, November 17, 2010.  As noted above, the last VA examination the appellant participated in was in August 2005.  Though the appellant failed to report to the February 2010 VA knee examination, he has since indicated that he would report to a new examination.  Accordingly, a new examination must be performed to determine the present level of severity of his disability.  See Green, supra; see also Schafrath, supra.

C.  Bilateral Heel Numbness

The appellant was provided with a VA examination in August 2005.  At that time, the VA examiner noted that, without shoes, the appellant was able to walk with a slightly flattened foot that was not uncomfortable.  The appellant was unable to walk on tiptoes or heels.  It was noted that he had definite distal weakness of both lower extremities.  Upon physical examination, the appellant's patellar and ankle reflexes bilaterally were intact.  He complained of numbness in the L5-S1 dermatome on the left and some numbness medially.  Sensation to monofilament and vibratory sense was intact.  The appellant appeared to have weakness with dorsiflexion and planar flexion of both feet.  The impression was abnormal peroneal nerve conduction bilaterally.  The VA examiner opined that these findings "might be" consistent with a peroneal neuropathy, such as Charcot-Marie-Tooth disease.  It was further noted that with the presence of ankle and knee reflexes and no objective sensory deficit, it was difficult to surmise that the electromyograph nerve conduction deficit was secondary to the appellant's DDD or disc impingement; however, magnetic resonance imaging evidence would allow for this possibility.  See VA Examination Report, August 3, 2005.



Initially, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The VA examiner failed to state with specificity whether or not the appellant's current bilateral heel numbness was related to his service-connected spine disabilities.  Further, there is some question as to whether the appellant's abnormal peroneal nerve conduction is congenital.  Accordingly, the VA examiner failed to state whether this condition was aggravated by the appellant's time in active duty service.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  For the reasons described above, the appellant's claim must be remanded for another VA examination.

D.  IBS and Acid Reflux Disease

During his August 2005 VA examination, the appellant was diagnosed with IBS and gastroesophageal reflux disease (GERD).  See VA Examination Report, August 3, 2005.  Although the appellant was not diagnosed with these conditions during his time in service, the VA examiner failed to discuss whether these conditions could have been associated with the appellant's in-service complaints of abdominal pain and acid reflux.  As noted above, the Board may consider only independent medical evidence to support its findings.  See Colvin, supra.  As such, a new VA examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to provide the appellant with notice of VA's duties to notify and assist with regard to his increased rating claims, as well as for secondary service connection associated with his claim for peroneal and sural sensory responses.

2.  The RO/AMC is requested to obtain any available VA treatment records for the appellant dated from October 2010 to the present.  Any response received to this request should be memorialized in the appellant's VA claims file.

3.  Thereafter, the appellant should be scheduled for a VA spine examination.  The VA examiner should thoroughly review the appellant's VA claims file and a complete copy of this Remand in conjunction with the examination and note that this has been accomplished in the VA examination report.  The VA examiner is requested to determine the present level of the appellant's spine disabilities, to include DDD, disc bulges, and spondylolisthesis.

The VA examiner is also requested to determine whether the appellant currently suffers from radicular symptoms.  If so, the VA examiner is requested to opine whether it is at least as likely as not that any diagnosed radicular symptoms are related to the appellant's service-connected DDD, disc bulges, and spondylolisthesis.

Thereafter, the VA examiner is requested to address the impact of the appellant's spine disabilities on his ability to retain employment.


4.  The appellant should be scheduled for a VA joints examination.  The VA examiner should thoroughly review the appellant's VA claims file and a complete copy of this Remand in conjunction with the examination and note that this has been accomplished in the VA examination report.  The VA examiner is requested to determine the present level of the appellant's right knee disabilities.

Thereafter, the VA examiner is requested to address the impact of the appellant's right knee disabilities on his ability to retain employment.

5.  The appellant should be scheduled for a VA examination to determine the nature and etiology of his current bilateral heel numbness.  The VA examiner should thoroughly review the appellant's VA claims file and a complete copy of this Remand in conjunction with the examination and note that this has been accomplished in the VA examination report.  The VA examiner is requested to address the following:
(a)  State any diagnoses associated with the appellant's complained of bilateral heel numbness.

(b)  State whether any associated diagnoses are congenital.

(c)  State whether it is at least as likely as not that the appellant's bilateral heel numbness is the result of active duty service (specifically addressing his complaints of bilateral heel numbness in his service treatment records).

(d)  If any of the appellant's diagnoses associated with his complaints of bilateral heel numbness are congenital, state whether this/these condition(s) were aggravated beyond their natural progression by the appellant's time in active duty service.

(e)  State whether the appellant's bilateral heel numbness is secondary to his service-connected DDD, disc bulges, and spondylolisthesis of the thoracolumbar spine.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

6.  The appellant should be scheduled for a VA examination, with an appropriate expert, to determine the nature and etiology of his currently diagnosed GERD and IBS.  The VA examiner should thoroughly review the appellant's VA claims file and a complete copy of this Remand in conjunction with the examination and note that this has been accomplished in the VA examination report.  

The VA examiner is requested to state whether it is at least as likely as not that the appellant suffers from GERD and IBS as a result of his time in active duty service.  Specifically, the VA examiner is requested to address the appellant's in-service complaints of abdominal pain and acid reflux.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
7.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


